Citation Nr: 0117784	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a hearing loss disability, left ear.

2.  Entitlement to service connection for a lung disorder, 
claimed as chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a genitourinary 
disorder, claimed as pain in the left testicle and penis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1981 and from February 1982 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the claims on 
appeal.

The issue of entitlement to an increased rating for a left 
ear hearing loss will be discussed below, the remaining 
service connection issues will be discussed only in the 
REMAND section of this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's hearing loss claim.

2.  Service connection for a hearing loss disability, left 
ear, was established by rating decision dated in May 1992.

3.  The veteran currently exhibits Level I hearing in his 
service-connected left ear; service connection has not been 
established for hearing loss of the right ear and by VA 
regulation any hearing loss of this ear is considered to be 
at Level I.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a hearing loss 
disability, left ear are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code (DC) 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Under the relevant laws and regulations, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board considers only those factors contained wholly in 
the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

The veteran's hearing loss, left ear, is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  The amended regulations did not result in any 
substantive changes in the criteria for rating hearing loss 
which are pertinent to this appeal.  Essentially, the old and 
new regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure-tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  Accordingly, 
neither rating criteria can be more favorable to the 
veteran's claim.  The amended regulations did incorporate 
some explanatory comments concerning VA's method of 
evaluating hearing loss disability, and these comments will 
be discussed where appropriate.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 
4.85(b),(e),(h) (Tables VI, VII) (2000).  It is noteworthy 
that Table VII was amended in that hearing loss is now rated 
under a single code, Code 6100, regardless of the percentage 
of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  
Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a) 
and (d).  If impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of "I".  See 
38 C.F.R. § 4.85 (f) (2000).  Where one ear is assigned a 
Roman Numeral designation of "I", evaluations for defective 
hearing range from noncompensable to 10 percent.  38 C.F.R. 
§ 4.85, Table VII.

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2000).

Factual Background.  The most recent VA audiometric 
examination, dated in March 1999, reflects that the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
5
10
15
30
LEFT
n/a
5
30
60
60

The average decibel loss was 15 for the right ear and 38.75 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The clinical summary indicated 
mild to moderately-severe hearing loss in the left ear and 
normal hearing per guidelines in the right ear.

Because any hearing loss in the right ear is not service-
connected, and because the veteran is not totally deaf in 
both ears, for evaluation purposes hearing in that ear is 
assumed to be normal, or at Level I.  See 38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R §§ 3.383, 4.85(f); VAOPGCPREC 32-97.  
Whether Table VI or Table VIa of 38 C.F.R. § 4.85 is used, 
the audiometric findings for the left ear result in the 
assignment of a Roman Numeral designation for hearing 
impairment of Level I.  By applying Level I for the right ear 
and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, 
a noncompensable evaluation under DC 6100 is appropriate for 
a hearing loss disability of the left ear.

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the service-connected left ear 
hearing loss under the current provisions of the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.85, DC 6100 (2000); see also Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  As noted above, ratings 
for hearing loss are determined by a mechanical application 
of the audiometric findings to the rating provisions and the 
Board has no choice but to deny the veteran's claim at this 
time.  See id. at 349.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

In reaching this determination, the Board has given due 
consideration to the provisions of the VCAA.  However, 
following a thorough review of the record, the Board is 
satisfied that VA has met its enhanced duty to notify and its 
duty to assist the veteran in the development of all facts 
pertinent to his hearing loss claim.  VA has made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  As noted 
above, the record includes a report of VA audiometric 
examination for disability evaluation purposes dated in March 
1999.  Given the nature of this disability and the current 
diagnostic criteria for hearing loss where service connection 
is in effect for only one ear, there is no reasonable 
possibility that additional development or assistance will 
aid the veteran as to this issue.  The RO has notified the 
appellant of the information and evidence necessary to 
substantiate his hearing loss claim by way of the May 2000 
statement of the case.


ORDER

Entitlement to an increased (compensable) evaluation for a 
hearing loss disability, left ear, is denied.


REMAND

The veteran maintains that he is entitled to service 
connection for a lung disorder, for a low back disorder, and 
for pain in the left testicle and penis.  Specifically, he 
described periods of shortness of breath in service and noted 
that he was now diagnosed with COPD.  The medical records 
also reflect a diagnosis of chronic bronchitis, a long 
history of cigarette smoking, and post-service treatment for 
tuberculosis.  Further, he reported low back pain on his 
retirement physical and asserts that he should be service-
connected for this condition.  Parenthetically, the Board 
notes an in-service complaint of back pain in July 1970, 
which was diagnosed as a congenital thoracic spine disorder; 
however, there is no apparent post-service treatment for back 
pain.  Finally, he contends that he should be service-
connected for pain in the left testicle and penis due to in-
service complaints of the same in November 1986.  

The VCAA, noted above, eliminated the concept of well-
groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  In light of the 
changes mandated by the VCAA, the Board finds that due 
process requires a remand of these issues.  In part, due to 
this change in the law, a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  

While the veteran has been variously diagnosed with COPD and 
chronic bronchitis, it is not clear from the record whether 
there is causal relationship between his current respiratory 
diagnoses and military service.  In addition, although he 
reported in-service episodes of low back pain on his 
retirement physical, there is no medical opinion with respect 
to a current chronic spinal disorder.  Similarly, service 
medical records reflect complaints of pain in the testicle 
and penis, but there is no indication of whether the veteran 
has a chronic medical disability related to those complaints.  
Moreover, the Board notes that the veteran has not undergone 
VA examinations with respect to these claims.  Accordingly, 
the Board is of the opinion that the appropriate examinations 
should be undertaken in order to obtain a medical opinion as 
to the causal relationship, if any, between the veteran's 
claims and military service.  

Further, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
report any recent treatment, to provide 
pertinent records, or request the RO's 
assistance in obtaining any records 
related to the claims on appeal not 
currently in the claims file.  The RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  The veteran's failure to 
indicate that there has been recent 
pertinent treatment and otherwise assist 
in getting the records will be taken as an 
indication that there are no pertinent 
treatment records that should or can be 
obtained. 

2.   The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, and whether additional 
records are received or not, the veteran 
should be scheduled for the appropriate 
examinations in order to evaluate his 
claimed lung, back, and genitourinary 
disorders.  Specifically, the examiners 
are asked to address the following 
questions:

? What is the correct diagnosis and 
nature of the veteran's current lung 
disorder?

? Is it as likely as not that the 
veteran's currently-diagnosed lung 
disorder was the result of military 
service?  In addressing this 
question, the examiner is 
specifically asked to address 
whether there is a causal 
relationship between the veteran's 
in-service complaints of shortness 
of breath and his current lung 
disorder.  

? The examiner is also requested to 
discuss the relationship, if any, 
between the veteran's post-service 
treatment for tuberculosis and long 
history of smoking and his current 
lung disorder.

? Does the veteran have a chronic low 
back disorder?

? If a chronic low back disorder is 
shown, is it as likely as not that 
the veteran's low back disorder was 
the result of military service?  In 
addressing this question, the 
examiner is specifically asked to 
address the relationship, if any, 
between the in-service diagnosis of 
a congenital thoracic spine disorder 
in July 1970 and the veteran's 
current complaints.

? Does the veteran have a chronic 
genitourinary disorder?

? If a chronic genitourinary disorder 
is shown, is it as likely as not 
that the veteran's genitourinary 
disorder was the result of military 
service?  In addressing this 
question, the examiner is 
specifically asked to address the 
relationship, if any, between the 
veteran's in-service complaints of 
left testicle and penis pain in 
November 1986 and his current 
complaints.

The examiners should identify the 
information on which they based their 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, the RO is to 
implement appropriate corrective action.

5.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 



